In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-21-00246-CV


                         CARL EUGENE SMITH, APPELLANT

                                            V.

                         CONCEPCION PORTILLO, APPELLEE

                              On Appeal from the County Court
                                    Lamb County, Texas
              Trial Court No. CC-3394, Honorable James M. DeLoach, Presiding

                                   November 9, 2021
                            MEMORANDUM OPINION
                     Before, QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, Carl Eugene Smith, appearing pro se, appeals from the trial court’s

order granting the motion for summary judgment of Appellee, Concepcion Portillo, and

dismissing all of Smith’s claims. The trial court signed said order on June 1, 2021. As no

post-judgment motions were filed, a notice of appeal was due within thirty days thereafter,

by July 1, 2021. TEX. R. APP. P. 26.1(a). Smith filed a notice of appeal on October 12,

2021.
      A timely notice of appeal is essential to invoking this Court’s jurisdiction. See TEX.

R. APP. P. 25.1(b), 26.1; Verburgt v. Dorner, 959 S.W.2d 615, 616-17 (Tex. 1997). By

letter of October 15, 2021, we notified Smith that his notice of appeal appeared untimely

and directed him to file a response by October 25 showing grounds for continuing the

appeal or the appeal would be dismissed for want of jurisdiction. Smith has not filed a

response or had any further communication with this Court to date.

      Accordingly, we dismiss Smith’s untimely appeal for want of jurisdiction. TEX. R.

APP. P. 42.3(a).

                                                        Per Curiam




                                            2